Citation Nr: 1742426	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-33 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to a right knee disability and/or a right heel disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability and/or a right heel disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service November 1961 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington.  This matter was previously before the Board in December 2015, when it was remanded for the purposes of arranging a Board hearing at the Veteran's request.  The Veteran testified at a Board hearing before the undersigned in August 2016; a transcript of the hearing is of record.  The case has now returned to the Board for further appellate review.

In the interest of clarity, the Board deems it necessary to address the procedural posture of the claim pertaining to the present appeal.  The Veteran filed an informal claim to reopen the service connection claim for a bilateral knee disability and the September 2010 rating action denied the claim.  The Veteran filed a timely October 2010 notice of disagreement with this determination.  As such, the RO was required to issue an appropriate statement of the case (SOC) and the matter was placed in appellate status.  See 38 C.F.R. § 20.201.  An appropriate SOC was not issued until August 2013.

May 2013 and March 2015 rating actions purporting to address the matter failed to assign the maximum benefit permitted under law for the claimed left knee disability and were insufficient to remove the left knee disability claim from appellate status.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010) (a pending claim that is placed in appellate status cannot be resolved absent appellate adjudication of the matter or an RO decision granting the full benefit sought on appeal).  Thus, the September 2010 rating action is identified by the Board as the proper rating action on appeal.

The Board notes that the August 2013 SOC in this case included the additional issues of entitlement to service connection for a right knee disability and entitlement to service connection for bradycardia.  However, the Veteran's October 2013 VA Form 9 perfecting the appeal to the Board for review specified that the appeal was limited to "foot and knees" and not bradycardia.  The bradycardia issue is accordingly not in appellate status before the Board at this time.  The right knee service connection issue was perfected for Board review by the October 2013 VA Form 9, but was later resolved in full by the RO's full grant of service connection for the right knee disability in a March 2015 rating decision.  Accordingly, the issue of entitlement to service connection for a right knee disability is not in appellate status before the Board at this time.  (The Board observes that there was no foot disability issue addressed in the August 2013 SOC, and the Veteran's reference to "foot" in the October 2013 VA Form 9 did not timely perfect any pending appeal concerning a foot issue to the Board.)

The Board notes that during the pendency of this appeal, an SOC was issued in March 2015 on the separate issue of entitlement to a compensable rating for a right heel disability.  However, the Veteran did not submit a VA Form 9 (nor other manner of substantive appeal) to perfect that matter for Board review, and that issue is not in appellate status before the Board at this time.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1990 RO rating decision denied service connection for a left knee disability.  The Veteran did not timely appeal nor submit new and material evidence within a year of the rating decision.

2.  Certain evidence received since the November 1990 RO rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a left knee disability, suggesting possible nexus to service / service-connected disability.


CONCLUSION OF LAW

New and material evidence has been received on the matter, and the Veteran's claim of entitlement to service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Petition to Reopen Claim of Entitlement to Service Connection for a Left Knee Disability

The Veteran seeks to establish entitlement to service connection for a left knee disability, a claim that is subject to a prior final denial.  The Veteran seeks to reopen the claim through the submission of new and material evidence.  A November 1990 RO rating decision denied the Veteran's claim of service connection for a left knee disability (as part of a claim concerning bilateral knee disability).  Among the bases of the denial of the knee disability claim in November 1990 was that there was no showing that the Veteran had any left knee disability during service.  The Veteran was notified of the decision and of his appellate rights, and did not appeal it (his April 1991 notice of disagreement was specifically limited to the separate issue of entitlement to service connection for tinnitus).  The Veteran did not submit any new and material evidence regarding this determination of the November 1990 RO rating decision within a year of the issuance of that decision.  The November 1990 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

In April 2010, the Veteran submitted written correspondence re-asserting the claim of entitlement to service connection for a bilateral knee disability (including a left knee disability).  In September 2010, the RO issued a rating decision denying service connection for the claimed bilateral knee disability (including left knee disability).  In October 2010, the Veteran again filed a petition to reopen the claim of entitlement to service connection for a bilateral knee disability (including the left knee), but then later in October 2010 the Veteran further filed a notice of disagreement initiating an appeal of the September 2010 decision, including with regard to service connection for a left knee disability; this appeal was later perfected and is the matter currently before the Board.

During the pendency of this appeal, a March 2015 RO rating decision granted service connection for a right knee disability, leaving the left knee disability service connection claim remaining in appellate status.  It is also notable that during the pendency of this appeal a May 2013 RO rating decision granted service connection for a right heel disability.

The Board observes that in the most recent March 2015 supplemental statement of the case, the AOJ indicated that the previously denied left knee disability claim was considered reopened.  In any event, regardless of whether the RO found new and material evidence to reopen the claim, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a current disability; (2) of incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused, or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

In Vargas-Gonzales v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.

The November 1990 RO rating decision denying service connection for the claimed left knee disability is the most recent prior final decision for the issue.  That decision denied the Veteran's claim of entitlement to service connection for the claimed left knee disability, with one of the deficiencies in the claim at the time being that there was no shown nexus between the claimed left knee disability and military service (including the absence of any indirect link secondary to a service-connected disability).  The evidence of record in November 1990 featured the Veteran's service treatment records (STRs), additional post-service medical evidence (featuring a VA examination), and his lay statements.

Evidence received since the November 1990 rating decision includes a February 2015 VA fee-basis medical opinion that attributes the Veteran's right knee disability to causation during his military service.  Evidence received since the November 1990 rating decision has led to VA establishing service connection for a right knee disability in a March 2015 rating decision; service connection had not been established for this disability at the time of the November 1990 rating decision.

The Veteran's claim of entitlement to service connection for a left knee disability has been presented as including a contention of the left knee disability being secondary to his right knee disability, including with the Veteran's representative asserting during the August 2016 Board hearing that the Veteran seeks consideration of "the secondary aspect of his left knee to his service connected ... right lower extremity conditions."  Thus, the new evidence leading to the award of service connection for the right knee disability tends to establish a pertinent previously unestablished element of the left knee disability claim, by newly demonstrating a basis to indirectly link the claimed left knee disability to service (linking it to a right knee disability that manifested during service and is now service-connected).

The materiality of the new evidence is perhaps more clearly explained in the context of the secondary theory of service connection.  The secondary theory of entitlement to service connection for the claimed left knee disability (as secondary to the right knee disability) was previously unestablished at the time of the November 1990 decision in part because the necessary element of service-connected right knee disability was not fulfilled at that time.  The new evidence since that decision has now established that element inasmuch as service connection is now in effect for a right knee disability.

Therefore, the new evidence relates to an unestablished fact for the left knee disability claim (concerning the element of a causal link / nexus to service or service-connected disability) and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim," and that this phrase "must be viewed as enabling rather than precluding reopening.")

The Board finds that the February 2015 VA fee-basis medical opinion presents new evidence that was not of record at the time of the November 1990 denial of service connection for a left knee disability.  This new evidence supportively relates to a previously unestablished element of the Veteran's claim inasmuch as it has led to the establishment of service connection for the right knee disability upon which (in part) the Veteran's theory of secondary service connection for left knee disability is based, and therefore specifically addresses an unestablished fact / element necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received is both new and material, and the claim of entitlement to service connection for a left knee disability may be reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.


REMAND

The reopened claim of entitlement to service connection for a left knee disability features theories of entitlement including that the Veteran's left knee disability has been caused or aggravated by the Veteran's service-connected right heel and/or right knee disabilities.  The Veteran's right knee disability has only been officially established as service-connected since the relatively recent March 2015 rating decision.  The Veteran's representative contends that there not yet been any adequate VA examination addressing the question of whether the Veteran's left knee disability may have been caused or aggravated by his recently service-connected right knee disability; during the August 2016 Board hearing, the Veteran's representative argued that "the regional office here should have afforded him an exam at very minimum to solicit a, uh, medical opinion with regards to the secondary aspect of his left knee to his service connected, uh, right lower extremity conditions."

The Board agrees that a remand for a VA medical opinion on this matter is warranted.  An April 2013 VA fee-basis medical opinion in this case found: "it is less likely than not that the veteran's osteoarthritis of the left knee status post total knee replacement and more recently degenerative joint disease of the right knee are associated with a right heel fracture that supposedly occurred in military service."  This conclusion does not address whether the Veteran's left knee disability has been caused or aggravated by the now service-connected right knee disability.  (The Board also observes that a February 2015 VA fee-basis medical opinion later determined that the Veteran's right knee disability has had manifestations dating back to his period of military service.)

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Remand for a new medical opinion (with examination, if necessary) is warranted to support adequately informed appellate review of this matter, particularly with regard to the contention that the Veteran's left knee disability has been caused or aggravated by the service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his disability on appeal.

2.  After step #1 is complete, the AOJ should forward the Veteran's claims-file to an appropriate clinician (with a direct examination of the Veteran arranged, if deemed necessary) to determine the nature and etiology of his left knee disability (osteoarthritis of the left knee, now status post total left knee replacement).  The Veteran's claims-file must be reviewed by the examiner in conjunction with preparing the medical opinion.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

 (a) Please identify the likely etiology of the Veteran's osteoarthritis of the left knee, now status post total left knee replacement.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service?

(b) Please offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's osteoarthritis of the left knee, now status post total left knee replacement, was caused by the Veteran's service-connected right knee disability.

(c) Please offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's osteoarthritis of the left knee, now status post total left knee replacement, was aggravated by (increased in severity due to) the Veteran's service-connected right knee disability.

(d) Please offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's osteoarthritis of the left knee, now status post total left knee replacement, was caused by the Veteran's service-connected right heel disability.

(e) Please offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's osteoarthritis of the left knee, now status post total left knee replacement, was aggravated by (increased in severity due to) the Veteran's service-connected right heel disability.

(f) If the opinion is to the effect that a service-connected disability did not cause, but aggravated, the left knee disability: please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail (regarding causation and regarding aggravation), citing to supporting clinical data and/or medical literature, as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

3.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issue remaining on appeal.  If the claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


